Citation Nr: 0214206	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-09 427	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from October 1940 to 
August 1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
by the RO which denied an increased rating for tinnitus, 
currently rated 10 percent disabling.


FINDINGS OF FACT

The veteran's service connected tinnitus is recurrent in 
nature.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for tinnitus have not been met.  38 C.F.R.§§ 3.321(b)(1), 
4.3, 4.85, Diagnostic Code 6260 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his claim for an increased 
(compensable) rating for a right knee disorder.  The veteran 
was provided with a copy of the appealed August 2001 rating 
decision, and a November 2001 statement of the case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim for increased.  In a January 2001 
letter, the veteran was informed of the evidence needed to 
substantiate the claim and what VA would do to assist him in 
substantiating his claim.  Moreover, VA has also made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant and has scheduled the veteran for 
a VA examination.  Thus, under the circumstances in this 
case, the appellant has received the notice and assistance 
contemplated by law, and adjudication of the claims at this 
juncture poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The veteran's tinnitus is currently rated as 10 percent 
disabling under Diagnostic Code 6260.  Under this regulatory 
criteria, a 10 percent evaluation is assignable for recurrent 
tinnitus.  38 C.F.R. § 4.87.  This represents the maximum 
rating assignable under Diagnostic Code 6260.  The veteran 
contends that a rating in excess of 10 percent is warranted 
for the service-connected tinnitus.  In connection with his 
claim for an increased rating, VA outpatient treatment 
reports from 1999 to 2001 were obtained.  In November 2000, 
the veteran was referred to the ear, nose and throat (ENT) 
clinic for removal of ear wax from the left ear.  During such 
treatment, the veteran reported a history of bilateral 
hearing loss with a constant ringing in the left ear.  

The veteran underwent a VA audio examination in February 
2001.  During this examination, the veteran related he 
experienced constant and loud tinnitus, which he described as 
bothersome.  The report indicated that the veteran had 
bilateral tinnitus.  As previously stated, he is currently in 
receipt of the maximum schedular evaluation possible for 
tinnitus-ten percent.  38 C.F.R. § 4.85, Diagnostic Code 
6260.  The Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  In this regard, 
the record does not reflect that his tinnitus has recently 
required him to undergo hospitalization, or has interfered 
with his employment.  Thus, based on the evidentiary record, 
the aforementioned assignment of a 10 percent schedular 
rating under 38 C.F.R. § 4.87, Diagnostic Code 6260, has 
already adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's tinnitus disability.  Therefore, the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagel 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996).

The veteran, through his representative, argues that separate 
10 percent ratings are warranted for tinnitus in the right 
and tinnitus in the left ear.  There is no provision in the 
regulation for separate ratings for tinnitus.  The 
regulations provide one rating for the disorder.

The evidence in the veteran's case is not approximately 
balanced; rather, the preponderance of the evidence is 
against the claim.  Thus, the reasonable doubt doctrine does 
not apply, and an increased rating for tinnitus must be 
denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

A rating in excess of 10 percent for tinnitus is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

